Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered.  The rejections of the last Office Action  with respect to claims 1-17 are withdrawn, the prior art of record does not disclose nor make obvious the features of the amended claims 1-17.  With respect to claims 18-20, new grounds of rejection are made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furukawa et al (US 2007/0215874 A1)(“Furukawa”).
Furukawa disclose a semiconductor structure including a  first mandrel over a target layer over a substrate (para. 0043)
The first mandrel includes a mandrel island connecting a first and a second mandrel strip, as Furukawa discloses the first and second mandrel 12 on a portion of the substrate as shown in Fig. 7 (para. 0050 and 0055)
 a first spacer along first and second sidewalls of the mandrel island (para. 0058 and 0059 and claim 8 and Fig. 10),  the first and second mandrel strip (feature 12 in Fig. 7 and also shown in Fig. 10)
 the first mandrel is removed (para. 0058-0059) and 
 the target layer is patterned using the spacer, as the first spacer remains over the target layer (para. 0058-0059), the first and second mandrel strip are misaligned from one another, as shown in Fig. 12, which shows the etched layer which has the pattern which was etched into the layer from the spacers after the removal of the mandrels.  Furukawa also  discloses the target material may include metal and dielectric (para. 0042).
          Furukawa discloses  the first and second mandrel are formed adjacent each other, as shown in Fig. 1 in starting shapes 20 and 22 (Fig. 1 and para. 0045).
              Furukawa discloses forming the first spacer includes forming a ring shaped spacer around the first mandrel including a rounded end and a rounded corner and removing the rounded end of the ring shaped spacer remains, as shown in Fig. 10, the ring shaped spacer 42 (para. 0058-0059), and Fig. 10 shows the corners of the spacers 42 to be rounded.
               Furukawa also discloses that the layer 16 is conductive and may be polysilicon or metal (para. 0042 and Fig. 8) and is an underlying layer (para. 0060 and Fig. 8) and is patterned to form conductive lines (para. 0061 and Fig. 12) and Furukawa discloses contacts 58  landing on the conductive lines 52 (para 0061 and Fig. 13) and as shown in the conductive structures as shown in Fig. 14A and 14B (para. 0062) which show the contacts on the landings from a top view.
               Re claim 19:  Furukawa discloses forming the first spacer includes forming a ring shaped spacer around the first mandrel including a rounded end and a rounded corner if viewed from above and removing the rounded end of the ring shaped spacer remains, as shown in Fig. 10, the ring shaped spacer 42 (para. 0058-0059), and Fig. 10 shows the corners of the spacers 42 to be rounded.  Furukawa also discloses for example in Fig. 4 that the rounded corners form obtuse angles.
             Re claim 20:  Furukawa disclose a second rounded corner as shown in Fig. 11, as Fig 11 shows a rounded corner at each end of the spacers if viewed from above.

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895